Exhibit 10.3

 

[Execution]

 

AMENDMENT NO. 7 TO CREDIT AGREEMENT

 

AMENDMENT NO. 7 TO CREDIT AGREEMENT, dated as of November 17, 2014 (this
“Amendment No. 7”), is by and among Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as agent for the Lenders (as hereinafter defined)
pursuant to the Credit Agreement as defined below (in such capacity, together
with its successors and assigns, and any replacement, in such capacity,
“Agent”), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”), Colt Defense LLC, a Delaware limited
liability company (“Colt Defense”), Colt Canada Corporation, a Nova Scotia
corporation (“Colt Canada”), Colt’s Manufacturing Company LLC, a Delaware
limited liability company (“CMC” and together with Colt Defense and Colt Canada,
each individually, a “Borrower” and collectively, “Borrowers”), New Colt Holding
Corp., a Delaware corporation (“New Colt”), Colt Finance Corp., a Delaware
corporation (“Colt Finance”), Colt Defense Technical Services LLC, a Delaware
limited liability company (“CDTS”) and Colt International Coöperatief U.A., a
cooperative formed under Dutch law (“Dutch Holdings” and, together with New
Colt, Colt Finance and CDTS, each individually a “Guarantor” and collectively,
“Guarantors”).  All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement dated as of September 29, 2011 by and among
Agent, Lenders, Borrowers and the guarantors party thereto, as amended by
Amendment No. 1 to Credit Agreement and Waiver, dated as of February 24, 2012,
Amendment No. 2 to Credit Agreement and Consent, dated as of March 22, 2013,
Amendment No. 3 to Credit Agreement and Consent, dated as of June 19, 2013,
Amendment No. 4 to Credit Agreement, dated as of July 12, 2013 (as amended by
the First Amendment to Amendment No. 4 to Credit Agreement, dated as of
October 4, 2013, Second Amendment to Amendment No. 4 to Credit Agreement, dated
as of January 31, 2014, and Third Amendment to Amendment No. 4 to Credit
Agreement, dated as of April 30, 2014), Amendment No. 5 to Credit Agreement and
Extension, dated as of August 5, 2014, and Amendment No. 6 to Credit Agreement
and Extension, dated as of November 12, 2014 (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated,
restructured, refinanced or replaced, the “Credit Agreement”) and the other Loan
Documents;

 

WHEREAS, the Loan Parties have advised that Parent and certain of its affiliates
will receive a term loan from the lenders under the Term Loan Agreement in the
principal amount of $70,000,000 on the terms and conditions set forth in the
Term Loan Agreement, dated as of the date hereof, among Parent, certain
affiliates of Parent, the lenders party thereto and Wilmington Savings Fund
Society, FSB, as agent;

 

WHEREAS, the Loan Parties have further advised that they intend to incur certain
Indebtedness and use the proceeds thereof to refinance all of the Indebtedness
arising under or in connection with the Term Loan Agreement, dated as of
July 12, 2013, by and among Cortland

 

--------------------------------------------------------------------------------


 

Capital Market Services LLC, as agent, the lenders party thereto, and Parent and
certain of its affiliates (as amended or modified prior to the date hereof, the
“Existing Term Loan Facility”);

 

WHEREAS, in connection with the foregoing, Borrowers and Guarantors have
requested that certain amendments be made to the Credit Agreement and Agent and
Lenders are willing to make such amendments, subject to the terms and subject to
the conditions contained herein; and

 

WHEREAS, by this Amendment No. 7 Agent, Lenders, Borrowers and Guarantors intend
to evidence such amendments.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.                        Definitions.

 

(a)                       Additional Definitions.  Schedule 1.1 of the Credit
Agreement is hereby amended to include, in addition and not in limitation, each
of the following definitions:

 

(i)             “Amendment No. 7” shall mean Amendment No. 7 to Credit Agreement
by and among Borrowers, Guarantors, Agent and Lenders, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
restructured, refinanced or replaced.

 

(ii)          “Amendment No. 7 Effective Date” shall mean the date on which all
conditions precedent to the effectiveness of Amendment No. 7 have been satisfied
or waived.

 

(iii)       “Availability Block” has the meaning specified therefor in the
definition of Cash Dominion Period.

 

(iv)      “Closing Date Transactions” shall mean, collectively, the transactions
contemplated by the Loan Documents and the Term Loan Documents, as amended in
connection with each of the foregoing.

 

(v)         “Term Loan Debt Amount” shall mean $70,000,000; provided, that, the
Term Loan Debt Amount may be increased to an amount not in excess of
$105,000,000 if and to the extent that, as of the date of such increase and
immediately after giving effect thereto, the Loan Parties are in compliance with
the terms of Section 6.14 hereof.

 

(b)                       Amendments to Definitions.

 

(i)             Canadian Excess Availability.  The definition of “Canadian
Excess Availability” is hereby amended by deleting the phrase “a Compliance
Period,”.

 

(ii)          Cash Dominion Period.  The definition of “Cash Dominion Period” in
Section 1.1 of the Credit Agreement is hereby amended by deleting clause (b) in
its entirety and replacing it with the following: “(b) commencing on the date
that

 

2

--------------------------------------------------------------------------------


 

Excess Availability, after deducting therefrom the amount set forth in
Section 7(a) of this Agreement (the “Availability Block”), is less than
$1,000,000 and ending on the date that Excess Availability, after deducting
therefrom the Availability Block, has been greater than $1,000,000 for any
consecutive sixty (60) day period thereafter; provided, that, a Cash Dominion
Period may not end as contemplated by this clause (b) more than two (2) times
during the term of this Agreement.”

 

(iii)       Compliance Period.  The definition of “Compliance Period” in
Section 1.1 of the Credit Agreement is hereby amended by deleting such
definition in its entirety.

 

(iv)      Intercreditor Agreement.  The definition of “Intercreditor Agreement”
in Section 1.1 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 17, 2014, by and between Agent and Term Loan Agent, as acknowledged and
agreed to by Borrowers and Guarantors, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

(v)         Permitted Indebtedness.  The definition of “Permitted Indebtedness”
in Section 1.1 of the Credit Agreement is hereby amended by (a) deleting
“$50,000,000” from clause (w) thereof and replacing it with “the Term Loan Debt
Amount”, and (b) deleting the comma appearing at the end of clause (p) thereof
and replacing it with following:

 

“; provided, however, that for purposes of Refinancing Indebtedness pursuant to
this clause (p): (x) to the extent the Borrowers determine to grant a Lien to
the holders of such Refinancing Indebtedness, (A) clause (h) of the definition
of Refinancing Indebtedness shall not apply, (B) the Lien securing such
Refinancing Indebtedness shall have a priority junior to the Lien securing the
Obligations and (C) such Refinancing Indebtedness shall be subject to an
intercreditor agreement in form and substance satisfactory to the Agent and the
Required Lenders in their sole discretion (it being understood that such
intercreditor agreement shall include a provision that results in all payments
on account of such Refinancing Indebtedness being “last out” or subject to
turnover to the Lenders until such time as the Obligations have been paid in
full in cash; and (y) to the extent the Borrowers determine not to grant a Lien
to the holders of such Indebtedness, the Refinancing Indebtedness shall have a
cash interest expense that is less than or equal to the cash interest expense of
the Indebtedness being refinanced; together with reasonably detailed supporting
calculations, as to the satisfaction clauses (x) and (y) of the immediately
preceding proviso.”

 

(vi)                              Permitted Liens.  The definition of “Permitted
Liens” in Section 1.1 of the Credit Agreement is hereby amended by (a) deleting
“and” appearing at the end of clause (aa) thereof, (b) deleting the period
appearing at the end of

 

3

--------------------------------------------------------------------------------


 

clause (bb) thereof and replacing it with “, and” and (c) adding the following
at the end of such definition:

 

“(cc)                      any Lien securing Indebtedness permitted by clause
(p)(x) of the definition of “Permitted Indebtedness”; provided, that, such Lien
satisfies the criteria specified in such clause.”

 

(vii)                           Senior Note Indenture Secured Debt Cap.  The
definition of “Senior Note Indenture Secured Debt Cap” in Section 1.1 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

 

“Senior Note Indenture Secured Debt Cap” means, on any date, the maximum
principal amount of all Advances, Swing Loans, Letter of Credit Usage,
Overadvances, Term Loan Debt and any other Indebtedness permitted under clause
(f) of the definition of Permitted Indebtedness which is permitted to be
incurred by the Loan Parties and remain outstanding on a fully secured basis as
to the assets of the Loan Parties pursuant to the Senior Note Indenture or under
any agreement governing or evidencing any Refinancing Indebtedness in respect of
Indebtedness under the Senior Note Indenture.

 

(viii)                        Solvent.  The definition of “Solvent” in
Section 1.1 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

 

“Solvent” means, at any time with respect to any Person, that at such time such
Person is able to pay its debts as they become due in the ordinary course.

 

(ix)                              Term Loan Agent.  The definition of “Term Loan
Agent” in Section 1.1 of the Credit Agreement is hereby amended by deleting the
reference to “Cortland Capital Market Services LLC” therein and replacing it
with “Wilmington Savings Fund Society, FSB”.

 

(x)                                 Term Loan Agreement.  The definition of
“Term Loan Agreement” in Section 1.1 of the Credit Agreement is hereby amended
by deleting the reference to “July 12, 2013” and replacing it with “November 17,
2014”.

 

(xi)                              US Excess Availability.  The definition of “US
Excess Availability is hereby amended by deleting the phrase “a Compliance
Period,”.

 

(c)                        Interpretation.  For purposes of this Amendment
No. 7, all terms used herein which are not otherwise defined herein, including
but not limited to, those terms used in the recitals hereto, shall have the
respective meanings assigned thereto in the Credit Agreement as amended by this
Amendment No. 7.

 

2.                        Fees.  Section 2.10(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

“(c)                            Early Termination Fee.  In consideration of the
agreements set forth in Amendment No. 7, if for any reason this Agreement is
terminated on or prior to the first anniversary of the Amendment No. 7 Effective
Date, in view of the impracticality and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of Lenders’ lost profits as a result thereof, Borrowers shall pay to
Agent, for the ratable account of Lenders, upon the effective date of such
termination, an early termination fee in the amount equal to $750,000.  Such
early termination fee shall be presumed to be the amount of damages sustained by
Lenders as a result of such early termination and each Borrower agrees that it
is reasonable under the circumstances currently existing (including, but not
limited to, the borrowings that are reasonably expected by Borrowers hereunder
and the interest, fees and other charges that are reasonably expected to be
received by Lenders hereunder).  In addition, Lenders shall be entitled to such
early termination fee in the event that Lenders elect to provide financing to
Borrowers or permit the use of cash collateral under the Bankruptcy Code or
other bankruptcy laws.”

 

3.                        Solvency.  Section 4.10 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:

 

“4.10                  Solvency.

 

Based on reasonable assumptions and plans, after giving effect to the Closing
Date Transactions, the Loan Parties, on a consolidated basis, are Solvent.”

 

4.                        Certain Payments of Debts and Amendments. 
Section 6.7(a)(i)(B) of the Credit Agreement is hereby amended by deleting the
phrase “Amendment No. 4 Effective Date” and replacing it with “Amendment No. 7
Effective Date”.

 

5.                        Senior Note Indenture Secured Debt Cap.  Section 6.15
of the Credit Agreement is hereby amended by deleting such Section in its
entirety and replacing it with the following:

 

“6.15                  Senior Note Indenture Secured Debt Cap.

 

(a)                                 Incur or suffer to exist any Indebtedness
(under and as defined in the Senior Note Indenture) pursuant to
Section 3.2(b)(1) of the Senior Note Indenture other than (i) Indebtedness under
this Agreement and the other Loan Documents and (ii) Indebtedness under the Term
Loan Agreement and the other Term Loan Documents and any Refinancing
Indebtedness in respect of such Indebtedness.

 

(b)                                 Permit the amount of the Senior Note
Indenture Secured Debt Cap at any time to be less than the sum of the aggregate
outstanding principal amount of the loans under the Term Loan Agreement, plus
the Maximum Revolver Amount, plus the aggregate outstanding principal amount of
Indebtedness permitted under clause (x) of the definition of Permitted
Indebtedness.”

 

6.                        Financial Covenants.  Section 7(a) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:

 

5

--------------------------------------------------------------------------------


 

“(a)                           Minimum Excess Availability.  Excess Availability
shall at all times be no less than $7,500,000.”

 

7.                        Compliance Certificate.  Paragraph 5 of the Form of
Compliance Certificate (Exhibit C-1 to the Credit Agreement) is hereby amended
by deleting such paragraph in its entirety and replacing it with the following:

 

“5.                                Attached hereto on Schedule 3 hereto are the
calculation used in calculating the Fixed Charge Coverage Ratio of Parent and
its Subsidiaries (on a consolidated basis) for the most recently ended period of
four consecutive fiscal quarters.”

 

8.                        Commitments.  Schedule C-1 to the Credit Agreement is
hereby amended by deleting such Schedule in its entirety and replacing it with
Annex A hereto.

 

9.                        Covenants.

 

(a)                                 The Loan Parties shall continue to retain
Calibre Group LLC, on terms and conditions satisfactory to Agent, until such
time as the Senior Notes have been refinanced or restructured in a manner
satisfactory to Agent.

 

(b)                                 Within ninety (90) days after the Amendment
No. 7 Effective Date (or such later date as Agent may agree in writing), each
Loan Party shall establish and maintain its cash management system with Wells
Fargo, or, in the case of accounts maintained in Canada, a bank reasonably
satisfactory to Wells Fargo, and shall enter into Controlled Account Agreements
with Agent, Term Loan Agent and Wells Fargo (or such other bank reasonably
satisfactory to Wells Fargo), in form and substance reasonably acceptable to
Agent, in each case other than Excluded Accounts (as defined in the Security
Agreement or the Canadian Security Agreement, as applicable).  Notwithstanding
anything to the contrary in the Loan Documents, the Loan Parties hereby agree
that the failure to comply with this Section 9 shall constitute an immediate
Event of Default.

 

10.                 Representations and Warranties.  Each Borrower and Guarantor
(collectively, “Loan Parties” and each, a “Loan Party”), jointly and severally,
hereby represents and warrants to Lender Group as follows:

 

(a)                       This Amendment No. 7 and each of the documents,
instruments and agreements executed and delivered in connection herewith
(collectively, with this Amendment No. 7, the “Amendment Documents”) have been
duly authorized, executed and delivered by all necessary action of each Loan
Party party hereto and thereto and constitutes the legal, valid and binding
obligations of each such Loan Party party thereto enforceable against each Loan
Party in accordance with its respective terms, except as such enforceability may
be limited by bankruptcy, moratorium or similar laws relating to or limiting
creditors’ rights generally;

 

(b)                       The execution, delivery, and performance by each Loan
Party of this Amendment and each other Amendment Document to which it is a party
and the consummation of the transactions contemplated hereby and thereby do not
and will not

 

6

--------------------------------------------------------------------------------


 

require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect where the failure to obtain the foregoing has or
could reasonably be expected to have a Material Adverse Change;

 

(c)                        As to each Loan Party, the execution, delivery, and
performance by such Loan Party of this Amendment No. 7 and each other Amendment
Document to which it is a party and the transactions contemplated hereby and
thereby do not and will not (i) violate any provision of federal, provincial,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries, where such
violation has or could reasonably be expected to have a Material Adverse Change,
(ii) violate any provisions of the Governing Documents of any Loan Party or its
Subsidiaries, (iii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries where any such conflict, breach or default
has or could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (v) require any approval of any holders of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change;

 

(d)                       No Default or Event of Default has occurred and is
continuing; and

 

(e)                        After giving effect to the transaction contemplated
to occur on the Amendment No. 7 Effective Date (including, without limitation,
the making of the loans under the Term Loan Agreement), the Senior Note
Indenture Secured Debt Cap exceeds the sum of the Maximum Revolver Amount plus
the outstanding principal of the loans under the Term Loan Agreement.

 

11.                 Amendment Fee.  In addition to all other fees, charges,
interest and expenses payable by Borrowers to Agent and Lenders under the Credit
Agreement and the other Loan Documents, Borrowers shall pay to Agent, for the
ratable benefit of Lenders, an amendment fee of $100,000, which amount is fully
earned and payable on the Amendment No. 7 Effective Date and may be charged
directly to any loan account(s) of Borrowers maintained by Agent.

 

12.                 Conditions Precedent.  This Amendment No. 7 shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner reasonably satisfactory to Agent:

 

(a)                       Agent shall have received counterparts of this
Amendment No. 7, duly authorized, executed and delivered by Borrowers,
Guarantors and Lenders;

 

7

--------------------------------------------------------------------------------


 

(b)                       Agent shall have received, in form and substance
reasonably satisfactory to Agent, true, correct and complete copies of all Term
Loan Documents, as duly authorized, executed and delivered by the parties
thereto;

 

(c)                        Agent shall have received a true and correct copy of
each consent, waiver or approval (if any) to or of this Amendment No. 7, which
Borrowers and Guarantors are required to obtain from any other Person, and such
consent, approval or waiver (if any) shall be in form and substance reasonably
satisfactory to Agent;

 

(d)                       Agent shall have received, in form and substance
reasonably satisfactory to Agent, true, correct and complete copies of the
Intercreditor Agreement, duly executed by Term Loan Agent and as acknowledged
and consented to by Borrowers and Guarantors;

 

(e)                        Agent shall have received, in form and substance
reasonably satisfactory to Agent, Certificates from the Secretary or similar
officer or authorized representative of each Borrower and Guarantor
(i) attesting to (among other things) the resolutions of such Borrower’s or
Guarantor’s Board of Directors or other governing board authorizing its
execution, delivery and performance of the Amendment Documents to which it is a
party and the transactions contemplated thereby, (ii) to the extent applicable,
authorizing specific officers of such Borrower or Guarantor to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
or authorized representatives of such Borrower or Guarantor;

 

(f)                         Agent shall have received evidence, in form and
substance reasonably satisfactory to Agent, of the closing of the transactions
contemplated by the Term Loan Agreement, resulting in the receipt by Borrowers
of net cash proceeds of the loans thereunder of not less than $70,000,000;

 

(g)                        Agent shall have received, in form and substance
reasonably satisfactory to Agent, duly executed payoff letters and lien releases
with respect to the Existing Term Loan Facility; and

 

(h)                       Agent shall have received in cash the amendment fee
described in Section 11 hereof.

 

13.                 General.

 

(a)                       Effect of this Amendment.  Except as expressly
provided herein or in the other Amendment Documents, no other changes or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof.  On and after the
Amendment No. 7 Effective Date each Amendment Document shall for all purposes
constitute a Loan Document.

 

(b)                       Governing Law.  THE VALIDITY OF THIS AMENDMENT NO. 7,
THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER,

 

8

--------------------------------------------------------------------------------


 

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(c)                        Binding Effect.  This Amendment No. 7 and each of the
other Amendment Documents, shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the parties hereto.

 

(d)                       Counterparts, etc.  Each Amendment Document may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement.  Delivery of an executed counterpart of each Amendment
Document by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of such
Amendment Document.  Any party delivering an executed counterpart of each
Amendment Document by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of such Amendment Document
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of such Amendment Document.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

COLT DEFENSE LLC

 

 

 

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

COLT FINANCE CORP.

 

 

 

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

NEW COLT HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC

 

 

 

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Amendment No. 7 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COLT CANADA CORPORATION

 

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

 

 

COLT INTERNATIONAL COÖPERATIEF U.A.

 

 

 

By:

/s/ Scott Flaherty

 

 

 

Name: Scott Flaherty

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Amendment No. 7 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as

Agent and as a Lender

 

 

 

 

By:

/s/ William Williams

 

 

Name: William Williams

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA, as a Lender

 

 

 

 

By:

/s/ Carmela Massari

 

 

Name: Carmela Massari

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 7 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

to

Amendment No. 7

 

Schedule C-1

 

Commitments

 

1.                                      US Commitments

 

US Lender

 

US Revolver
Commitment

 

Wells Fargo Capital Finance LLC

 

$

33,000,000

 

 

2.                                      Canadian Commitments

 

Canadian Lender

 

Canadian Revolver
Commitment(1)

 

Wells Fargo Capital Finance Corporation Canada

 

$

15,000,000

 

 

--------------------------------------------------------------------------------

(1) The Canadian Revolver Commitments of Lenders are a sublimit of the US
Revolver Commitments of Lenders.

 

--------------------------------------------------------------------------------